DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are pending and currently under consideration for patentability under 37 CFR 1.104

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/05/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iizuka et al. (WO 2016/021234).
U.S. 2017/0000317 will be relied upon as the English language equivalent of the Iizuka et al. reference.
With respect to claim 1, Iizuka et al. teaches an endoscope system comprising:
an endoscope (1) including an insertion section (2) extending in a predetermined axis direction, a distal end member (6) disposed on a distal end portion of the insertion section, and a ring-shaped insulation member (8) disposed on a proximal end side of the distal end member and about the axis (FIG. 4); and
a distal end cover (21) mounted on the distal end portion of the insertion section (FIG. 1), the distal end cover including an opening (21a) that allows exposure of a portion of the distal end member and an inner peripheral surface disposed on a proximal end side with respect to the opening and being brought into close contact with an outer peripheral surface of the insulation member (FIG. 2), wherein 
the outer peripheral surface of the insulation member and the inner peripheral surface of the distal end cover which is brought into close contact with the outer peripheral surface are formed in a shape which is formed by connecting a plurality of curved surfaces having different curvatures about the axis over an entire circumference about the axis (FIGS. 2, 5, 8, 11 for example).
With respect to claim 2, Iizuka et al. teaches the distal end cover is formed of a resin which has a low elasticity and is easily plastically deformed and broken (LDPE, para [0030], [0035], [0044], [0045]).
With respect to claim 3, Iizuka et al. teaches a surface of the distal end member extending along the axis is exposed through the opening of the distal end cover (FIG. 1).
With respect to claim 4, Iizuka et al. teaches the distal end member (6) has conductivity (para [0027]).
With respect to claim 5, Iizuka et al. teaches mounting of the distal end cover on the distal end portion is released by breaking of the distal end cover with an external force (para [0044]-[0045]).
With respect to claim 6, Iizuka et al. teaches the distal end member includes an imaging unit (14) for observing a direction which intersects with the axis through the opening of the distal end cover (FIG. 1).
With respect to claim 7, Iizuka et al. teaches a distal end cover (21) disposed on an endoscope and mounted on a distal end portion of an insertion section extending along a predetermined axis (FIG. 1), the distal end cover comprising:
an opening (21a) that allows exposure of a portion of the distal end portion; and
an annular portion disposed on a proximal end side of the insertion section with respect to the opening, the annular portion including an inner peripheral surface which is brought into close contact with an outer peripheral surface of the distal end portion, the inner peripheral surface being formed in a shape which is formed by connecting a plurality of curved surfaces having different curvatures about the axis over an entire circumference (FIGS. 2, 5, 8, 11 for example).
With respect to claim 8, Iizuka et al. teaches the distal end cover is formed of a resin which has a low elasticity and is easily plastically deformed and broken (LDPE, para [0030], [0035], [0044], [0045]).
With respect to claim 9, Iizuka et al. teaches a surface of the distal end member extending along the axis is exposed through the opening of the distal end cover (FIG. 1).
With respect to claim 10, Iizuka et al. teaches mounting of the distal end cover on the distal end portion is released by breaking of the distal end cover with an external force (para [0044]-[0045]).
With respect to claim 11, Iizuka et al. teaches an endoscope (1) comprising:
a distal end member (6) disposed on a distal end of an insertion section which extends along a predetermined axis (FIG. 4), wherein a cover (21) is mounted on the distal end member (FIG. 1); and
a ring-shaped insulation member (8) disposed on a proximal end side of the distal end member and about the axis, wherein 
an outer peripheral surface of the insulation member is brought into close contact with an inner peripheral surface of the cover, the outer peripheral surface being formed in a shape which is formed by connecting a plurality of curved surfaces having different curvatures about the axis over an entire circumference (FIGS. 2, 5, 8, 11 for example).
With respect to claim 12, Iizuka et al. teaches the distal end member (6) has conductivity (para [0027]).
With respect to claim 13, Iizuka et al. teaches the distal end member includes an imaging unit (14) for observing a direction which intersects with the axis through the opening of the distal end cover (FIG. 1).
With respect to claim 14, Iizuka et al. teaches an elasticity of the distal end cover is lower than anelasticity of a rubber (LDPE, para [0030]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795